Name: Commission Regulation (EEC) No 963/84 of 9 April 1984 repealing Regulation (EEC) No 3294/83 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4 . 84 Official Journal of the European Communities No L 98/5 COMMISSION REGULATION (EEC) No 963/84 of 9 April 1984 repealing Regulation (EEC) No 3294/83 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries Whereas this quantity has been practically all awarded except for a negligible residual amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 74/84 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 3294/83 of 21 November 1 983 (4) opening a tender for the refund on export of 50 000 tonnes of wholly milled long grain rice to certain third countries provided that the final date for submission of offers would be 31 May 1984 ; Article 1 Commission Regulation (EEC) No 3294/83 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976 , p. 1 . (2) OJ No L 21 , 26 . 1 . 1984, p. 1 . ( }) OJ No L 166, 25 . 6 . 1976, p. 36 . (" OJ No L 326, 23 . 11 . 1983 , p. 10 .